United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-3217
                       ___________________________

                                   Lance A. Cole,

                       lllllllllllllllllllllPlaintiff - Appellant,

                                           v.

  Richard Griggs, Deputy Warden individually and in his official capacity; Alan
 Earls, Division Director of the Missouri Department of Corrections individually
                            and in his official capacity,

                            lllllllllllllllllllllDefendants,

    Dan Wiley, Correctional Officer individually and in his official capacity,

                      lllllllllllllllllllllDefendant - Appellee,

 L. LaBon, Caseworker individually and in his official capacity; Mrs. Unknown
Turner, Property Room Officer individually and in her official capacity; Unknown
  McCartney, Function Unit Manager individually and in his official capacity;
Unknown Yelton, Function Unit Manager individually and in his official capacity,

                            lllllllllllllllllllllDefendants,

         William Jones, Acting Warden, Northeast Correctional Center,

                      lllllllllllllllllllllDefendant - Appellee.
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - Hannibal
                                 ____________
                           Submitted: February 17, 2021
                             Filed: February 25, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Lance Cole appeals a decision of the district court1 granting summary judgment
for the defendants in this action brought under 42 U.S.C. § 1983. On de novo review,
we affirm for the reasons stated by the district court. See 8th Cir. R. 47B. We deny
the motion for leave to proceed in forma pauperis as unnecessary, and we deny the
motion for appointment of counsel as moot.
                        ______________________________




      1
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-